DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application dated September 30, 2022.  Claims 1-20 are pending.  
 
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 15:  The phrase “the first contact plug and the third contact plug” lacks antecedent basis, since base claim 1 recites “first contact plugs” and “third contact plugs” 
(apparently, it should be --one of the first contact plugs and one of the third contact plugs--).
 
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Lilak (2020/0006340).  
Re-claim 19, Lilak teaches (at Figs 3k,3a-3p, para 52-73 and Figs 1a-1b, para 28-45)  a semiconductor device, comprising: a first transistor (Fig 3k for Lower Devices) including a plurality of channel layers 305 (Fig 3k, para 55-57) disposed to be spaced apart from each other in a first direction perpendicular to an upper surface of a substrate (301 in Fig 3k, para 54; 329,331 in Fig 3p, para 73) and a first gate structure (319b in Fig 3k, para 67) surrounding the plurality of channel layers 305, and a second transistor (Fig 3i for Upper Devices) disposed to be spaced apart from the first gate structure 319b in the first direction, and including a semiconductor layer (309 in Fig 3k, para 55-57) having a vertical region extending in the first direction and a second gate structure (319a in Fig 3k, para 67) disposed to surround a portion of the vertical region, wherein a channel 305 of the first transistor extends in a second direction that is parallel to the upper surface of the substrate and is perpendicular to the first direction along the plurality of channel layers, and a channel of the second transistor extends in the first direction along the vertical region (as shown in Fig 3k).  Re-claim 20, further comprising four contact plugs (e.g. Fig 1b for at least four contact plugs 133a,133b; and paragraphs 34-35,38,45 for contact plugs and interconnect feature) that are configured to apply an electrical signal to the first and second transistors.  


Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye (2021/0366916).  
 	Re-claim 19, Ye teaches (at Figs 1A-2,27B,31B,31C,36B,40C,44E,16D; paragraphs 35-46,79) a semiconductor device, comprising: a first transistor including a plurality of channel layers (channel layer 824,814 shown in Figs 27B,31B-C,36B,44E, para 123-127, and Para 123 for 2-10 layers of channel layers); and one channel layer 112,114 shown in Figs 1A-1B) disposed to be spaced apart from each other in a first direction perpendicular to an upper surface of a substrate 810 (para 122) and a first gate structure (1104 in Fig 40C, para 160-161) surrounding the plurality of channel layers, and a second transistor disposed to be spaced apart from the first gate structure in the first direction, and including a semiconductor layer  having a vertical region (e.g. 1094/1084/1074 in Figs 40D-44E,38B, para 153-156) extending in the first direction and a second gate structure (1156/1154 in Fig 43D; para 168-169) disposed to surround a portion of the vertical region, wherein a channel of the first transistor extends in a second direction that is parallel to the upper surface of the substrate 810 and is perpendicular to the first direction along the plurality of channel layers (824,814), and a channel (1084 in Fig 43D) of the second transistor extends in the first direction along the vertical region.  Re-claim 20, further comprising four contact plugs (e.g. 182,184,186,188,192,194,196 in Fig 1A, para 46) that are configured to apply an electrical signal to the first and second transistors.  
 

Claim Rejections - 35 USC § 103 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


  Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340) taken with Rachmady (2020/0258884).
Re-claim 16, Lilak teaches (at Figs 3k,3a-3p, para 52-73 and Figs 1a-1b, para 28-45) a semiconductor device, comprising: a plurality of channel layers (305 in Fig 3k, para 55-57; 105 in Figs 1a-b) disposed on an active region of a substrate (301 in Fig 3k, para 54; 329,331 in Fig 3p, para 73) and spaced apart from each other in a first direction that is perpendicular to an upper surface of the substrate; a first gate structure (319b in Fig 3k, para 67; 119b in Figs 1a-b, para 28) surrounding the plurality of channel layers; first source/dram regions (127b in Fig 1b, para 34; 327b in Fig 3p, para 73) disposed on the active region on both lateral sides of the first gate structure 319b and contacting the plurality of channel layers (105 in Fig 1b,1d; 305 in Fig 3p), the first source/drain regions being  spaced apart from each other in a second direction that is parallel to the upper surface of the substrate; a semiconductor layer (309 in Fig 3k, para 55-57; 109 in Figs 1a,1b) disposed on an upper portion of the first gate structure 319b, the semiconductor layer having a vertical region (309 in Fig 3k, para 55-57; 109 in Figs 1a,1b) extending in the first direction, and including second source/drain regions (127a in Fig 1b; 327a in Fig 3p) spaced apart from each other in the second direction (as shown in Figs 1b,3p); and a second gate structure (319a in Fig 3k, para 67; 119a in Fig 1a, para 28) disposed to surround a portion of a lateral surface of the semiconductor layer.  Re-claim 17, wherein the second gate structure (319a in Fig 3k, para 67) is disposed above the first gate structure so as to overlap the first gate structure (319b in Fig 3k, para 67) in a plan view defined in the second direction and a third direction that is parallel to the upper surface of the substrate.  Re-claim 18, further comprising: an element isolation layer (307 in Fig 3K, para 56; 107 in Figs 1a-b, para 28-30) comprise an insulating material (para 57,30) is disposed between the first gate structure and the semiconductor layer. 
Re-claim 16: As described above, Lilak already teaches the upper device comprising the semiconductor layer having the vertical region extending in the first direction and the second source/drain regions spaced apart from each other in the second direction, but lacks having the second source/drain regions spaced apart from each other in the first direction.
However, Rachmady teaches (at Figs 3B,4; para 34,41-43) employing the vertical field effect transistor to form the upper device, wherein the vertical transistor comprises the semiconductor layer disposed on the upper surface of the first gate structure 472 (Fig 4, para 43), and wherein the semiconductor layer having the vertical region 354/352/350 extending in the first direction comprises the second source/drain regions 354,350 spaced apart from each other in the first direction.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the upper device of the semiconductor device of Lilak by employing the vertical field effect transistor comprising the semiconductor layer having the vertical region extending in the first direction and the second source/drain regions spaced apart from each other in the first direction, as taught by Rachmady.  
This is because of the desirability to employ the vertical field effect transistor as an alternative structure in forming the upper device of the semiconductor device, wherein the vertical transistor can conduct current in a direction which is perpendicular to the upper surface of the substrate. 


  Claims 1,3-5,9,10,12 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340) taken with Rachmady (2020/0258884) and Jacob (2018/0090387).
Re-claim 1, Lilak teaches (at Figs 3k,3a-3p, para 52-73 and Figs 1a-1b, para 28-45) a semiconductor device, comprising: a plurality of channel layers (305 in Fig 3k, para 55-57; 105 in Figs 1a-b) disposed on an active region of a substrate (301 in Fig 3k, para 54; 329,331 in Fig 3p, para 73) and spaced apart from each other in a first direction that is perpendicular to an upper surface of the substrate; a first gate structure (319b in Fig 3k, para 67; 119b in Figs 1a-b, para 28) surrounding the plurality of channel layers; first source/dram regions (127b in Fig 1b, para 34; 327b in Fig 3p, para 73) disposed on the active region on both lateral sides of the first gate structure 319b and contacting the plurality of channel layers (105 in Fig 1b,1d; 305 in Fig 3p), the first source/drain regions being  spaced apart from each other in a second direction that is parallel to the upper surface of the substrate; an element isolation layer (307 in Fig 3K, para 56-57; 107 in Figs 1a-b, para 28-30) disposed between on an upper portion of the first gate structure;  
a semiconductor layer (309 in Fig 3k, para 55-57; 109 in Figs 1a,1b) disposed on the element isolation layer, the semiconductor layer having a vertical region (309 in Fig 3k, para 55-57; 109 in Figs 1a,1b) extending in the first direction, and including second source/drain regions (127a in Fig 1b; 327a in Fig 3p) spaced apart from each other in the second direction (as shown in Figs 1b,3p);  a second gate structure (319a in Fig 3k, para 67; 119a in Fig 1a, para 28) disposed to surround a portion of the vertical region;  first contact plugs (Fig 1b for first contact plugs 133b; paragraphs 34-35,38,45 for contact plugs and interconnect feature; and para 73, Fig 3p) connected to the first source/drain regions 127b (Fig 1b), respectively; and third contact plugs (Fig 1b for third contact plugs 133a; and paragraphs 34-35,38,45 for contacts and interconnect feature; and para 73, Fig 3p) connected to the second source/drain regions 127a (Fig 1b), respectively.  Re-claim 3, wherein the plurality of channel layers (305 in Fig 3k, para 55-57; 105 in Figs 1a-b), the element isolation layer (307 in Fig 3K, para 56-57; 107 in Figs 1a-b, para 28-30), and the semiconductor layer (309 in Fig 3k, para 55-57; 109 in Figs 1a,1b) have lateral edges that are substantially coplanar with one another (as shown in Figs 1a,3k).  Re-claim 10, further comprising an intermediate semiconductor layer (Fig 3k for another 305 that is directly below the element isolation layer 307, para 55-57; 105 in Figs 1a-b) disposed between the first gate structure 319b and the element isolation layer 307.  Re-claim 12, wherein the vertical region includes a plurality of vertical regions (309 with plural vertical regions shown in Fig 3k, para 55-57; 109 with plural vertical regions shown in Figs 1a,1b) spaced apart from each other in the second direction.
Re-claim 1: As described above, Lilak already teaches the semiconductor layer having the vertical region extending in the first direction and the second source/drain regions spaced apart from each other in the second direction, but lacks having the second source/drain regions spaced apart from each other in the first direction.  
However, Rachmady teaches (at Figs 3B,4; para 34,41-43) employing the vertical field effect transistor to form the upper device, wherein the vertical transistor comprises the semiconductor layer disposed on the upper surface of the first gate structure 472 (Fig 4, para 43), and wherein the semiconductor layer having the vertical region 354/352/350 extending in the first direction comprises the second source/drain regions 354,350 spaced apart from each other in the first direction as of the vertical region.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the upper device of the semiconductor device of Lilak by employing the vertical field effect transistor comprising the semiconductor layer having the vertical region extending in the first direction and the second source/drain regions spaced apart from each other in the first direction, as taught by Rachmady.  
This is because of the desirability to employ the vertical field effect transistor as an alternative structure in forming the upper device of the semiconductor device, wherein the vertical transistor can conduct current in a direction which is perpendicular to the upper surface of the substrate. 

** Re further claim 1: As described above, Lilak already teaches the semiconductor device comprising the first and third contact plugs connected to the first and second source/drain regions, respectively, but lacks mentioning a second contact plug connected to the first gate structure and a fourth contact plug connected to the second gate structure.
	However, Re-claim 1, Jacob teaches (at Fig 1U, paragraph 52; Figs 1A-1U; paragraphs 31-52) forming electrical connections to the semiconductor device by providing the first contact plugs (Fig 1U, from the left side, 1st and 3rd contact plugs corresponding to the first contact plugs as claimed) connected to the first source/drain regions (137,157 in  Fig 1U, para 52), respectively; a second contact plug (Fig 1U, from the left side, 2nd contact plug corresponding to the second contact plugs as claimed) connected to the first gate structure (149 in Fig 1U, para 52); third contact plugs (Fig 1U, from the left side, 4th and 6th contact plugs corresponding to the third contact plugs as claimed) connected to the second source/drain regions (117,161 in  Fig 1U, para 52), respectively; and a fourth contact plug (Fig 1U, from the left side, 5th contact plug corresponding to fourth contact plug as claimed) connected to the second gate structure (167 in Fig 1U, para 52); wherein re further claim 4, the second contact plug (Fig 1U, from the left side, 2nd contact plug corresponding to the second contact plugs as claimed) is connected to the first gate structure (149 in Fig 1U, para 52) adjacent to an external side of the semiconductor layer 111 comprising the vertical channel region 115 and second source/drain regions 113,117 (Figs 1Q-1U); wherein re further claim 5, the second gate structure (167 in Fig 1U, para 52) has a horizontal extension portion extending in the second direction on one lateral side of the vertical region and the fourth contact plug (Fig 1U, from the left side, 5th contact plug corresponding to fourth contact plug as claimed) is connected to the horizontal extension portion (as shown in Fig 1U); and re further claim 9, wherein the first to fourth contact plugs have different heights (as shown in Fig 1U).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the semiconductor device of Lilak by providing electrical connections to the semiconductor device by forming the first and third contact plugs connected to the first and second source/drain regions, the second contact plug connected to the first gate structure, and the fourth contact plug connected to the second gate structure, with contact plugs with different heights and at different locations, as taught by Jacob.  This is because of the desirability to provide electrical connections to different elements of the semiconductor device so that the semiconductor device can be properly operated in a reliable manner as intended.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340), Rachmady (2020/0258884) and Jacob (2018/0090387), as applied to claims 1,3,10,12 above and further of Reboh (11,081,547).
Lilak, Rachmady and Jacob teach the semiconductor device, as applied to claims 1,3-5, 9,10,12 above and fully repeated herein; and Re-claim 2, wherein Lilak teaches the second gate structure (319a in Fig 3k, para 67; 119a in Fig 1a, para 28) having an area and the first gate structure (319b in Fig 3k, para 67; 119b in Figs 1a-b, para 28) having an area in a plan view defined in the second direction and a third direction that is parallel to the upper surface of the substrate.
 	Re-claim 2:  As described above, Lilak already teaches the second gate structure having an area and the first gate structure having an area, but lacks mentioning wherein the second gate structure has an area that is smaller than an area of the first gate structure.
	However, Reboh teaches (at Figs 12A-12B,1-8; col 6, line 31 to col 12, line 36) wherein the second gate structure 136 of the upper transistor 100.1 (Figs 12A-12B; col 11, lines 11-67; col 12, lines 16-25) has an area that is smaller than an area of the first gate structure 136 of the lower transistor 100.2 (Figs 12A-12B; col 11, lines 11-67; col 12, lines 16-25) in a plan view defined in the second direction and a third direction that is parallel to the upper surface of the substrate 102.
	Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the semiconductor device of Lilak by providing the second gate structure having the area that is smaller than the area of the first gate structure, as taught by Reboh.  This is because of the desirability to implement the first transistor and the second transistor having different geometry in order to give different electrical characteristics to these two transistors.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340), Rachmady (2020/0258884) and Jacob (2018/0090387), as applied to claims 1,3,10,12 above and further of Lilak (2020/0294998).
Lilak ‘340, Rachmady and Jacob teach the semiconductor device, as applied to claims 1,3-5,9,10,12 above and fully repeated herein; and Re-claim 11, Lilak ‘340 teaches wherein an upper surface of the first source/drain regions (127b in Fig 1b, para 34; 327b in Fig 3p, para 73) is about coplanar with an uppermost surface of the first gate structure (319b in Fig 3k, para 67; 119b in Figs 1a-b, para 28).
 	Re-claim 11:  As described above, Lilak ‘340 already teaches the upper surface of the first source/drain regions about coplanar with an uppermost surface of the first gate structure; whereas, claim 11 recites the upper surface of the first source/drain regions substantially coplanar with an uppermost surface of the first gate structure.
	However, Lilak ‘998, drawn to a similar semiconductor device comprising the upper device 108 formed on the lower device 103 (Figs 1A-1B,3C-4C), wherein the upper surface of the first source/drain regions (124A in Figs 1A-1B, para 13; 124 in Figs 3C,4C) is substantially coplanar with an uppermost surface of the first gate structure 120A/122B (Figs 1A-1B,3C-4C; para 13).
	Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the semiconductor device of Lilak ’340 by providing the upper surface of the first source/drain regions substantially coplanar with an uppermost surface of the first gate structure, as taught by Lilak ‘998.  This is because of the desirability to provide the semiconductor device having a coplanar structure so that subsequent layers can be formed thereon with a uniform dimension, thereby improving the reliability of the semiconductor device.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340), Rachmady (2020/0258884) and Jacob (2018/0090387), as applied to claims 1,3,10,12 above and further of Masuoka (8,039,893) and Anderson (9,941,411).
The relied references of Lilak ‘340, Rachmady and Jacob teach the semiconductor device, as applied to claims 1,3-5,9,10 above and fully repeated herein; and Re-claim 12, Rachmady teaches (at Figs 3B-4; para 34-39,41-43) the vertical field effect transistor comprising the vertical region 364/354/352/350 extending in the first direction, and Re-claim 13, wherein a third contact plug (374 in Figs 3C-4, para 39) directly contact the upper surface of the vertical region.
Re-claims 12-13:  As described above, the relied references including Rachmady already teaches the vertical transistor comprising a vertical region (claim 12) and in directly contacted with the third contact plug (claim 13), but lacks having the vertical region including a plurality of vertical regions spaced apart from each other in the second direction (claim 12), and in directed contacted with the third contact plug (claim 13).
However, Masuoka teaches (at Fig 3, col 16, lines 1-24; col 15, line 31 to col 16; Fig 1c, col 1, line 36 to col 2, line 20) the semiconductor device comprising the plurality of vertical regions (as shown in Fig 1c,3) spaced apart from each other in the second direction (re-claim 12); and wherein one of the third contact plugs (Fig 1c, col 2, lines 3-20 for metal wiring line connected to a drain of the vertical regions; Fig 3, col 16,lines 8-14 for third contact plugs connected upper surface of the vertical regions comprising source diffusion layers 29,32,16,19,12,25) directly contacts upper surfaces of each of the plurality of vertical regions (as shown in Figs 3,1c; re-claim 13).  Anderson teaches (at Figs 44-45, col 19, line 23 to col 20, line 39; Figs 34-42, cols 17-20) the semiconductor device comprising the plurality of vertical regions 1520/750 (Figs 42-44,34; col 19, lines 22-67) spaced apart from each other in the second direction (as shown in Figs 34,43-44; re-claim 12); and wherein one of the third contact plugs 1650 (Figs 44,45; col 19, line 65 to col 20) directly contacts upper surfaces of each of the plurality of vertical regions 1520/750 (Figs 42-44,34; re-claim 13). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the semiconductor device of Lilak ‘340 by employing the plurality of vertical regions spaced apart from each other in the second direction and in directly contacted with the upper surface of each of the plurality of the vertical regions, as taught by Masuoka and Anderson.  This is because of the desirability to provide the semiconductor device comprising the transistors connected in series and achieving predetermined electrical properties including carrier mobility and current carrying capacity.
 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340), Rachmady (2020/0258884) and Jacob (2018/0090387), as applied to claims 1,3,10,12 above and further of Frougier (2020/0035569). 
Lilak ‘340, Rachmady and Jacob teach the semiconductor device, as applied to claims 1,3,10,12 above and fully repeated herein; and Re-claim 14, Lilak teaches wherein the first gate structure (319b in Fig 3k, para 67; 119b in Figs 1a-b, para 28) and the second gate structure (319a in Fig 3k, para 67; 119a in Fig 1a, para 28) are connected to each other inherently in order to form a CMOS semiconductor device (para 19-20).
 	Re-claim 14:  As described above, Lilak ‘340 already teaches the first gate structure and the second gate structure connected, but lacks connected to each other on one lateral side.
However, Frougier teaches (at Fig 1O; para 36) providing the CMOS semiconductor device,  wherein the first gate structure 265 and the second gate structure 275 are connected to each other on one lateral side (as shown in Fig 1O, at left side).
	Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the CMOS semiconductor device of Lilak ‘340 by connecting the first gate structure and the second gate structure to each other on one lateral side, as taught by Frougier.  This is because of the desirability to provide the electrical connection between the first and second gate structures in order to form the CMOS semiconductor device.

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lilak (2020/0006340), Rachmady (2020/0258884), Jacob (2018/0090387), and Frougier (2020/0035569), as applied to claim 14 above and further of and further of Stamper (2022/0028992).
Lilak ‘340, Rachmady, Jacob and Frougier teach the semiconductor device, as applied to claim 14 above and fully repeated herein; and Re-claim 15, Lilak teaches wherein the first contact plug (Fig 1b for first contact plugs 133b; paragraphs 34-35,38,45 for contact plugs and interconnect feature; and para 73, Fig 3p) and the third contact plug (Fig 1b for third contact plugs 133a; and paragraphs 34-35,38,45 for contacts and interconnect feature; and para 73, Fig 3p) are formed.  
 	Re-claim 15:  As described above, Lilak ‘340 already teaches the first contact plugs and the third contact plugs, but having the first contact plug and the third contact plug integrally formed to have a single contact structure.
	However, Stamper teaches (at Figs 14A-14C, paragraph 46) the semiconductor device 
wherein the first contact plug and the third contact plug are integrally formed to have a single contact structure 42 (Figs 14C,14A, para 46), wherein the first contact plug connected to the first source/drain regions 26 of the lower first transistor comprising the first gate structure 29, and wherein the third contact plug connected to the second source/drain region 39 (Fig 14A-14C; para 45-46) of the upper second transistor comprising the second gate structure 32.
	Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the semiconductor device of Lilak ‘340 by integrally forming the first contact plug and the third contact plug to have a single contact structure, as taught by Stamper.  This is because of the desirability to reduce the number of contact plugs, thereby simplify connecting elements of the semiconductor device.

 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822